Exhibit 10.39

TSR PERFORMANCE GOAL


GILEAD SCIENCES, INC.
PERFORMANCE SHARE AWARD AGREEMENT
FOR NON-U.S. PARTICIPANTS
RECITALS
A.    Gilead Sciences, Inc. (the “Company”) has implemented the Gilead Sciences,
Inc. 2004 Equity Incentive Plan, as amended (the “Plan”) for the purpose of
providing incentives to attract, retain and motivate eligible Employees,
Directors and Consultants to continue their service relationship with the
Company.
B.    This Agreement is executed pursuant to, and is intended to carry out the
purposes of, the Plan in connection with the Company’s issuance of shares of
Common Stock to Participant thereunder.
C.    All capitalized terms in this Performance Share Award Agreement for
Non-U.S. Participants (this “Agreement”) shall have the meaning assigned to them
herein or in the attached Appendix A. Capitalized terms not defined herein or in
the attached Appendix A shall have the meanings assigned to them in the Plan.
NOW, THEREFORE, it is hereby agreed as follows:
1.Grant of Performance Shares. The Company hereby awards to Participant, as of
the Award Date indicated below, an award (the “Award”) of Performance Shares
under the Plan. This Agreement provides the Participant with the right to
receive one or more shares of Common Stock on the designated issuance date for
those shares, based upon the extent to which each Performance Share vests
pursuant to the terms hereof. The Target Shares subject to this Award, the
applicable performance-vesting and Continuous Service vesting requirements for
this Award, the date or dates on which the shares of Common Stock that vest
hereunder shall become issuable and the remaining terms and conditions governing
this Award, including the applicable vesting acceleration provisions, shall be
as set forth in this Agreement.
AWARD SUMMARY
Participant
[FIRST NAME MIDDLE NAME LAST NAME]
Award Date:
[GRANT DATE]




1



--------------------------------------------------------------------------------

Exhibit 10.39

Target Number of Performance Shares:
The actual number of shares of Common Stock that may become issuable pursuant to
the Performance Shares subject to this Agreement shall be determined in
accordance with the performance-vesting and Continuous Service vesting
provisions of attached Schedule I. For purposes of the applicable calculations
under Schedule I, the target number of Performance Shares to be utilized is
[SHARES] shares (the “Target Shares”).


Vesting Schedule:
Vesting Requirements. The Performance Shares shall be subject to the
performance-vesting and Continuous Service vesting requirements set forth in
attached Schedule I and shall vest on the Certification Date (as defined in
Appendix A).
Change in Control Vesting. The shares of Common Stock underlying the Performance
Shares may also vest on an accelerated basis in accordance with the applicable
provisions of Paragraph 4 of this Agreement should a Change in Control occur
after the start but prior to the completion of the Performance Period applicable
to the Performance Shares.
Issuance Date:
The shares of Common Stock which actually vest and become issuable pursuant to
the Performance Shares shall be issued in accordance with the provisions of this
Agreement applicable to the particular circumstances under which such vesting
occurs.

1.    Limited Transferability. Prior to the actual issuance of the shares of
Common Stock which vest hereunder, Participant may not transfer any interest in
the Performance Shares subject to this Award or the underlying shares of Common
Stock or pledge or otherwise hedge the sale of those Performance Shares or
underlying shares, including (without limitation) any short sale or any
acquisition or disposition of any put or call option or other instrument tied to
the value of the underlying shares of Common Stock. However, any shares of
Common Stock which vest hereunder but otherwise remain unissued at the time of
Participant’s death may be transferred pursuant to the provisions of
Participant’s will or the laws of inheritance.
2.    Stockholder Rights and Dividend Equivalents
(a)    The holder of this Award shall not have any stockholder rights, including
voting, dividend or liquidation rights, with respect to the shares of Common
Stock subject to the Award until Participant becomes the record holder of those
shares upon their actual issuance following the Company’s collection of the
applicable Withholding Taxes.
(b)    Notwithstanding the foregoing, in the event that any dividend or other
distribution is declared and paid on shares of Common Stock after the Award
Date, but prior to the complete settlement, cancellation or forfeiture of this
Award, the Participant shall be entitled to receive, upon settlement of this
Award, an amount (the “phantom dividend equivalent amount”) equal to the
dividends or other distributions that would have been paid or issued on the
number of shares of Common Stock actually vested and issuable to Participant
pursuant to this Award. The

2



--------------------------------------------------------------------------------

Exhibit 10.39

phantom dividend equivalent amount shall be calculated by the Administrator in
its discretion and need not be adjusted for interest, earnings or assumed
reinvestment. The phantom dividend equivalent amount shall be distributed to
Participant concurrently with the issuance of the vested shares to which those
phantom dividend equivalents relate, and may be paid and distributed in the same
form the actual dividend or distribution was paid to the holders of the Common
Stock or in such other form as the Administrator deems appropriate. Each such
distribution of phantom dividend equivalents shall be subject to the Company’s
collection of any Withholding Taxes applicable to that distribution. The
Administrator shall have the sole discretion to determine the dollar value of
any dividend or distribution paid other than in the form of cash, and its
determination shall be controlling. No phantom dividend equivalent amount shall
be paid or distributed on shares of Common Stock under this Award that are
forfeited or that otherwise are not vested and issued or issuable under this
Award.
3.    Change in Control. The following provisions shall apply only to the extent
a Change in Control is consummated prior to the Certification Date and shall
have no force or effect if the effective date of the Change in Control occurs
after the Certification Date:
(a)    Should (i) the Change in Control occur within the first twelve (12)
months of the Performance Period and (ii) Participant remains in Continuous
Service through the effective date of that Change in Control, then Participant
shall immediately vest in that number of shares of Common Stock equal to the
Target Shares subject to this Award, without any measurement of Performance Goal
attainment to date and without regard to the Continuous Service vesting
provisions.
(b)    Should (i) the Change in Control occur at any time on or after the
completion of the first twelve (12) months of the Performance Period but prior
to the Certification Date and (ii) Participant remains in Continuous Service
through the effective date of that Change in Control, then Participant shall
immediately vest in that number of shares of Common Stock equal to the greater
of (i) the Target Shares subject to this Award or (ii) the actual number of
Performance-Qualified Shares determined by multiplying (A) the Target Shares
subject to this Award by (B) the applicable percentage (determined in accordance
with the payout slope set forth in attached Schedule I) for the level at which
the TSR Performance Goal is attained over an abbreviated Performance Period
ending with the close of the Company’s fiscal quarter coincident with or
immediately preceding the effective date of the Change in Control, in either
case, without regard to the Continuous Service vesting requirements.
(c)    The foregoing provisions of this Paragraph 4 shall also apply should
Participant’s Continuous Service terminate, by reason of an involuntary
termination (other than as a result of Retirement, death, or Permanent
Disability) other than for Cause (or similar reasons comparable to Cause under
employment laws in the jurisdiction where Participant is employed or under the
terms of Participant’s employment agreement, if any) or his or her resignation
due to Constructive Termination, at any time during the period beginning with
the execution date of the definitive agreement for the Change in Control
transaction and ending with the earlier of (i) the termination of the definitive
agreement without the consummation of such Change in Control or

3



--------------------------------------------------------------------------------

Exhibit 10.39

(ii) the expiration of the Applicable Acceleration Period following the
consummation of such Change in Control.
(d)    Should Participant cease Continuous Service during the Performance Period
by reason of death or Permanent Disability and a Change in Control subsequently
occurs prior to the Certification Date, then Participant shall, at the time of
such Change in Control, vest in a pro-rated number of shares of Common Stock
calculated by multiplying (i) the number of Target Shares or
Performance-Qualified Shares determined in accordance with the applicable
provisions of subparagraphs (a) and (b) of this Paragraph 4 by (ii) a fraction,
the numerator of which is the number of months of Continuous Service actually
completed by Participant in the Performance Period (rounded to the closest whole
month), and the denominator of which is the number of months (rounded to the
closest whole number) comprising the portion of such Performance Period ending
with the earlier of (i) the effective date of the Change in Control or (ii) the
last day of the abbreviated Performance Period (if any) taken into account under
clause (ii) of Paragraph 4(b), which shall be settled and paid as provided in
subparagraph (f) of this Paragraph 4 in lieu of any issuance of shares pursuant
to Schedule I.
(e)    Should Participant cease Continuous Service by reason of his or her
Retirement at any time after the completion of the first twelve (12) months of
the Performance Period but prior to the Certification Date and a Change in
Control subsequently occurs prior to the Certification Date, then Participant
shall, at the time of such Change in Control, vest in a pro-rated number of
shares of Common Stock calculated by multiplying (i) the number of Target Shares
or Performance-Qualified Shares determined in accordance with the provisions of
subparagraph (b) of this Paragraph 4 by (ii) a fraction, the numerator of which
is the number of months of Continuous Service actually completed by Participant
in such Performance Period prior to his or her Retirement (rounded to the
closest whole month), and the denominator of which is the number of months
(rounded to the closest whole number) comprising the portion of such Performance
Period ending with the earlier of (i) the effective date of the Change in
Control or (ii) the last day of the abbreviated Performance Period (if any)
taken into account under clause (ii) of Paragraph 4(b), which shall be settled
and paid as provided in subparagraph (f) of this Paragraph 4 in lieu of any
issuance of shares pursuant to Schedule I. Notwithstanding the foregoing, if the
Company receives an opinion of counsel that there has been a legal judgment
and/or legal development in Participant’s jurisdiction that would likely result
in the favorable retirement treatment that applies to this grant under the Plan
being deemed unlawful and/or discriminatory, then the Company will not apply the
favorable retirement treatment provided in this subparagraph.
(f)    The number of shares of Common Stock in which Participant vests
determined in accordance with the foregoing provisions of this Paragraph 4 shall
be converted into the right to receive for each such share the same
consideration per share of Common Stock payable to the other stockholders of the
Company in consummation of the Change in Control, and such consideration shall
be distributed to Participant on the earlier of (i) the tenth (10th) business
day following the effective date of the Change in Control, provided such Change
in Control also constitutes a Qualifying Change in Control, or (ii) the date
those shares would have been issued to Participant in accordance with Paragraph
6 in the absence of such Change in Control. Each issuance

4



--------------------------------------------------------------------------------

Exhibit 10.39

or distribution made under this Paragraph 4(f) shall be subject to the Company’s
collection of the applicable Withholding Taxes.
(g)    Except for the actual number of shares of Common Stock in which
Participant vests in accordance with this Paragraph 4, Participant shall cease
to have any further right or entitlement to any additional shares of Common
Stock under this Agreement following the effective date of the Change in
Control.
(h)    This Agreement shall not in any way affect the right of the Company to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.
4.    Adjustment in Shares. Should any change be made to the Common Stock by
reason of any stock split, stock dividend, recapitalization, combination of
shares, exchange of shares, spin-off transaction, extraordinary dividend or
distribution or other change affecting the outstanding Common Stock as a class
without the Company’s receipt of consideration, or should the value of the
outstanding shares of Common Stock be substantially reduced as a result of a
spin-off transaction or an extraordinary dividend or distribution, or should
there occur any merger, consolidation or other reorganization, then equitable
adjustments shall be made by the Administrator to the total number and/or class
of securities issuable pursuant to this Award in order to reflect such change.
The determination of the Administrator shall be final, binding and conclusive.
In the event of any Change in Control transaction, the provisions of Paragraph 4
shall also be applicable.
5.    Issuance or Distribution of Vested Shares or Other Amounts.
(a)    Except as otherwise provided in Paragraph 4 or Paragraph 7, the shares of
Common Stock in which Participant vests pursuant to the performance-vesting and
Continuous Service vesting provisions of attached Schedule I shall be issued in
accordance with the following provisions:
-    The issuance of the shares of Common Stock shall be effected during the
period beginning on the first (1st) business day of February of the calendar
year in which the Performance Period ends and ending no later than March 15 of
that calendar year.


(b)    The Company shall, on the applicable issuance date, issue to or on behalf
of Participant a certificate in electronic form for the shares of Common Stock
in which Participant vests pursuant to the performance-vesting and Continuous
Service vesting provisions of attached Schedule I and shall concurrently settle
with Participant any dividend equivalent amount with respect to those shares as
provided in Paragraph 3.
(c)    Except as otherwise provided in Paragraph 4, no shares of Common Stock
shall be issued prior to the Certification Date. No fractional shares of Common
Stock shall be issued pursuant to this Award, and any fractional share resulting
from any calculation made in accordance with the terms of this Agreement shall
be rounded down to the next whole share.

5



--------------------------------------------------------------------------------

Exhibit 10.39

(d)    Regardless of any action the Company and/or the Employer may take with
respect to any or all Withholding Taxes related to Participant’s participation
in the Plan and legally applicable to Participant, Participant acknowledges that
the ultimate liability for all Withholding Taxes is and remains Participant’s
responsibility and may exceed the amount actually withheld by the Company and/or
the Employer. Participant further acknowledges that the Company and/or the
Employer (i) make no representations or undertakings regarding the treatment of
any Withholding Taxes in connection with any aspect of the Award, including the
grant, vesting or settlement of the Award, the issuance of shares of Common
Stock or other property in settlement of the Award, the subsequent sale of the
shares of Common Stock acquired pursuant to such issuance and the receipt of any
dividends and/or dividend equivalent amount provided pursuant to Paragraph 3 and
(ii) do not commit to, and are under no obligation to, structure the terms of
the grant or any aspect of the Award to reduce or eliminate Participant’s
liability for Withholding Taxes or achieve any particular tax result. Further,
if Participant is or becomes subject to Withholding Taxes in more than one
jurisdiction, Participant acknowledges that the Company and/or the Employer (or
former employer, as applicable) may withhold or account for Withholding Taxes in
more than one jurisdiction.
(e)    The Company shall collect, and Participant hereby authorizes the Company
to collect, the Withholding Taxes with respect to the shares of Common Stock
issued under this Agreement (including any shares of Common Stock issued in
settlement of any dividend equivalent amount as provided in Paragraph 3) through
an automatic share withholding procedure pursuant to which the Company will
withhold, immediately as the shares of Common Stock are issued under the Award,
a portion of those shares with a Fair Market Value (measured as of the issuance
date) equal to the amount of such Withholding Taxes (the “Share Withholding
Method”). Notwithstanding the foregoing, the Share Withholding Method shall not
be utilized if (i) such method is not permissible or advisable under local law
or (ii) the Company otherwise decides no longer to utilize such method and
provides Participant with notice to such effect.
(f)    If the Share Withholding Method is to be utilized for the collection of
Withholding Taxes, then the Company shall withhold the number of otherwise
issuable shares of Common Stock necessary to satisfy the applicable Withholding
Taxes based on the applicable minimum statutory rate or other applicable
withholding rate, including maximum applicable rates, as determined by the
Company in its sole discretion. If the maximum rate is used, any over-withheld
amount will be refunded to Participant in cash by the Company or Employer (with
no entitlement to the Common Stock equivalent) or if not refunded, Participant
may seek a refund from the local tax authorities. If the obligation for
Withholding Taxes is satisfied by using the Share Withholding Method, then
Participant will, for tax purposes, be deemed to have been issued the full
number of shares of Common Stock subject to the vested Award, notwithstanding
that a number of shares of Common Stock are withheld solely for the purpose of
paying the applicable Withholding Taxes.
(g)    The Company shall have sole discretion to determine whether or not the
Share Withholding Method shall be utilized for the collection of the applicable
Withholding Taxes. Participant shall be notified (in writing or through the
Company’s electronic mail system) in the event the Company no longer intends to
utilize the Share Withholding Method. Should any

6



--------------------------------------------------------------------------------

Exhibit 10.39

shares of Common Stock become issuable under the Award (including any shares of
Common Stock issued in settlement of any dividend equivalent amount as provided
in Paragraph 3) at a time when the Share Withholding Method is not being
utilized by the Company, then the Withholding Taxes shall be collected from
Participant through a sale-to-cover transaction authorized by Participant,
pursuant to which an immediate open-market sale of a portion of the shares of
Common Stock issued to Participant will be effected, for and on behalf of
Participant, by the Company’s designated broker to cover the Withholding Tax
liability estimated by the Company to be applicable to such issuance.
Participant shall, promptly upon request from the Company, execute (whether
manually or through electronic acceptance) an appropriate sales authorization
(in form and substance reasonably satisfactory to the Company) that authorizes
and directs the broker to effect such open-market, sale-to-cover transactions
and remit the sale proceeds, net of brokerage fees and other applicable charges,
to the Company in satisfaction of the applicable Withholding Taxes. However, no
sale-to-cover transaction shall be effected unless (i) such a sale is at the
time permissible under the Company’s insider trading policies governing the sale
of Common Stock and (ii) the transaction is not otherwise deemed to constitute a
prohibited loan under Section 402 of the Sarbanes-Oxley Act of 2002.
(h)    If the Company determines that such sale-to-cover transaction is not
permissible or advisable at the time or if Participant otherwise fails to effect
a timely sales authorization as required by this Agreement, then the Company
may, in its sole discretion, elect either to defer the issuance of the shares of
Common Stock until such sale-to-cover transaction can be effected in accordance
with Participant’s executed sale directive or to collect the applicable
Withholding Taxes through a wire transfer of funds from Participant to the
Company in the amount of such Withholding Taxes or by withholding such amount
from other wages payable to Participant. In no event shall any shares of Common
Stock be issued in the absence of an arrangement reasonably satisfactory to the
Company for the satisfaction of the applicable Withholding Taxes, and any such
arrangement must be in compliance with any applicable requirements of Code
Section 409A.
(i)    The Company shall collect the Withholding Taxes with respect to any
dividend equivalent amount as provided in Paragraph 3 that is distributed in a
form other than shares of Common Stock by withholding a portion of that
distribution equal to the amount of the applicable Withholding Taxes, with the
cash portion of the distribution to be the first portion so withheld, or through
such other tax withholding arrangement as the Company deems appropriate, in its
sole discretion.
(j)    Notwithstanding the foregoing provisions of Paragraphs 6(d) through 6(i),
the employee portion of the federal, state and local employment taxes required
to be withheld by the Company in connection with the vesting of the shares of
Common Stock or any other amounts hereunder (the “Employment Taxes”) shall in
all events be collected from Participant no later than the last business day of
the calendar year in which those shares or other amounts vest hereunder.
Accordingly, to the extent the applicable issuance date for one or more vested
shares of Common Stock or the distribution date for such other amounts is to
occur in a year subsequent to the calendar year in which those shares or other
amounts vest, Participant shall, on or before the last business day of the
calendar year in which such shares or other amounts vest, deliver to the Company
a check

7



--------------------------------------------------------------------------------

Exhibit 10.39

payable to its order (or a wire transfer of funds to the Company ) in the dollar
amount equal to the Employment Taxes required to be withheld with respect to
those shares or other amounts. The provisions of this Paragraph 6(j) shall be
applicable only to the extent necessary to comply with the applicable tax
withholding requirements of Code Section 3121(v).
Except as otherwise provided in Paragraph 4 or this Paragraph 6, the settlement
of all Performance Shares or Performance-Qualified Shares which vest under the
Award shall be made solely in shares of Common Stock.
6.    Special Deferral Election.     Provided Participant is a U.S. tax resident
and Participant timely submits a properly completed deferral election in a form
provided by the Company, any shares of Common Stock that become issuable
pursuant to this Agreement shall be distributed in accordance with the terms of
such deferral election, subject to Participant’s satisfaction of any applicable
Withholding Taxes under Paragraph 6.
7.    Leaves of Absence. For purposes of applying the various Continuous Service
vesting provisions of this Agreement, Participant shall be deemed to cease
Continuous Service on the commencement date of any leave of absence and not to
remain in Continuous Service status during the period of that leave, except to
the extent otherwise required under employment laws in the jurisdiction where
Participant is employed or pursuant to the following policy:


-    Participant shall be deemed to remain in Continuous Service status during
(i) the first three (3) months of an approved personal leave of absence or (ii)
the first seven (7) months of any bona fide leave of absence (other than an
approved personal leave) and shall be deemed to cease Continuous Service upon
the expiration of the applicable three (3)-month or seven (7)-month period.
-    In no event, however, shall Participant be deemed, for vesting purposes
hereunder, to remain in Continuous Service beyond the earlier of (i) the
expiration date of that leave of absence, unless Participant returns to active
Continuous Service or Employee status on or before that date, or (ii) the date
Participant’s Continuous Service or Employee status actually terminates by
reason of his or her voluntary or involuntary termination or by reason of his or
her death or Permanent Disability.
8.    Compliance with Laws and Regulations. The issuance of shares of Common
Stock pursuant to the Award shall be subject to compliance by the Company and
Participant with all Applicable Laws relating thereto.
9.    Nature of Grant. In accepting the grant, Participant acknowledges,
understands and agrees that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, to the extent permitted by the Plan;

8



--------------------------------------------------------------------------------

Exhibit 10.39

(b)    the grant of the Award is voluntary and occasional and does not create
any contractual or other right to receive future grants of Awards, or benefits
in lieu of Awards, even if Awards have been granted in the past;
(c)    all decisions with respect to future Awards or other grants, if any, will
be at the sole discretion of the Company;
(d)    Participant is voluntarily participating in the Plan;
(e)    the Award and the shares of Common Stock subject to the Award are not
intended to replace any pension rights or compensation;
(f)    the Award and the shares of Common Stock subject to the Award, and the
income and value of same, are not part of normal or expected compensation for
any purpose, including, without limitation, calculating any severance,
resignation, termination, redundancy, dismissal, end-of-service payments,
bonuses, long-service awards, pension or retirement or welfare benefits or
similar payments;
(g)    the future value of the underlying shares of Common Stock is unknown,
indeterminable and cannot be predicted with certainty;
(h)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the Award resulting from the termination of Participant’s
Continuous Service (for any reason whatsoever, whether or not later found to be
invalid or in breach of employment laws in the jurisdiction where Participant is
employed or the terms of Participant’s employment agreement, if any), and in
consideration of the grant of the Award to which Participant is otherwise not
entitled, Participant irrevocably agrees never to institute any claim against
the Company, any Related Entity or the Employer, waives Participant’s ability,
if any, to bring any such claim, and releases the Company, any Related Entity
and the Employer from any such claim; if, notwithstanding the foregoing, any
such claim is allowed by a court of competent jurisdiction, then, by
participating in the Plan, Participant shall be deemed irrevocably to have
agreed not to pursue such claim and agreed to execute any and all documents
necessary to request dismissal or withdrawal of such claim;
(i)    unless otherwise provided in the Plan or by the Company in its
discretion, the Award and the benefits evidenced by this Agreement do not create
any entitlement to have the Award or any such benefits transferred to, or
assumed by, another company nor to be exchanged, cashed out or substituted for,
in connection with any corporate transaction affecting the shares of the
Company; and
(j)    neither the Company, the Employer nor any Related Entity shall be liable
for any foreign exchange rate fluctuation between Participant’s local currency
and the United States Dollar that may affect the value of the Award or of any
amounts due to Participant pursuant to the settlement of the Award or the
subsequent sale of any shares of Common Stock acquired upon settlement.

9



--------------------------------------------------------------------------------

Exhibit 10.39

10.    No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying shares of Common Stock. Participant is hereby advised to consult
with Participant’s own personal tax, legal and financial advisors regarding
Participant’s participation in the Plan before taking any action related to the
Plan.
11.    Data Privacy. Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Agreement and any other Award grant materials
by and among, as applicable, the Employer, the Company and any Related Entity
for the exclusive purpose of implementing, administering and managing
Participant’s participation in the Plan.
Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all Awards
or any other entitlement to shares of stock awarded, canceled, exercised,
vested, unvested or outstanding in Participant’s favor (“Data”), for the
exclusive purpose of implementing, administering and managing the Plan.
Participant understands that Data will be transferred to E*TRADE Financial
Services, Inc., or such other stock plan service provider as may be selected by
the Company in the future, which is assisting the Company with the
implementation, administration and management of the Plan. Participant
understands that the recipients of the Data may be located in the United States
or elsewhere, and that the recipients’ country (e.g., the United States) may
have different data privacy laws and protections than Participant’s country.
Participant understands that Participant may request a list with the names and
addresses of any potential recipients of the Data by contacting Participant’s
local human resources representative. Participant authorizes the Company,
E*TRADE Financial Services, Inc. and any other possible recipients which may
assist the Company (presently or in the future) with implementing, administering
and managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing Participant’s participation in the Plan. Participant understands
that Data will be held only as long as is necessary to implement, administer and
manage Participant’s participation in the Plan. Participant understands that
Participant may, at any time, view Data, request additional information about
the storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing Participant’s local human resources representative. Further,
Participant understands that Participant is providing the consents herein on a
purely voluntary basis. If Participant does not consent, or if Participant later
seeks to revoke Participant’s consent, Participant’s employment status or
service and career with the Employer will not be adversely affected; the only
adverse consequence of refusing or withdrawing Participant’s consent is that the
Company would not be able to grant Participant equity awards or administer or
maintain such awards. Therefore, Participant understands that refusing or

10



--------------------------------------------------------------------------------

Exhibit 10.39

withdrawing Participant’s consent may affect Participant’s ability to
participate in the Plan. For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, Participant
understands that Participant may contact Participant’s local human resources
representative.
12.        Notices. Any notice required to be given or delivered to the Company
under the terms of this Agreement shall be in writing and addressed to the
Company at its principal corporate offices. Any notice required to be given or
delivered to Participant shall be in writing and addressed to Participant at the
most current address then indicated for Participant on the Company’s employee
records or shall be delivered electronically to Participant through the
Company’s electronic mail system or through an on-line brokerage firm authorized
by the Company to effect sales of the Common Stock issued hereunder. All notices
shall be deemed effective upon personal delivery or delivery through the
Company’s electronic mail system or upon deposit in the U.S. mail or equivalent
foreign mail service, postage prepaid and properly addressed to the party to be
notified.
13.    Successors and Assigns. Except to the extent otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the Company and its successors and assigns and Participant, the
legal representatives, heirs and legatees of Participant’s estate.
14.    Code Section 409A
(a)    It is the intention of the parties that the provisions of this Agreement
shall, to the maximum extent permissible, comply with the requirements of the
short-term deferral exception to Section 409A of the Code and Treasury
Regulations Section 1.409A-1(b)(4) with respect to one or more shares of Common
Stock underlying this Award. Accordingly, to the extent there is any ambiguity
as to whether one or more provisions of this Agreement would otherwise
contravene the requirements or limitations of Code Section 409A applicable to
such short-term deferral exception, then those provisions, as they apply to such
shares of Common Stock, shall be interpreted and applied in a manner that does
not result in a violation of the requirements or limitations of Code Section
409A and the Treasury Regulations thereunder that apply to such exception.
(b)    However, to the extent this Agreement should be deemed to create a
deferred compensation arrangement subject to the requirements of Code Section
409A with respect to one or more shares of Common Stock underlying this Award,
whether by reason of a deferral election that satisfies the requirements of
Paragraph 7 above or the pro-rata Continuous Service vesting provisions of this
Agreement, then the following provisions shall apply with respect to those
shares, notwithstanding anything to the contrary set forth herein:
-    None of those shares of Common Stock or other amounts which become issuable
or distributable with respect to those shares by reason of Participant’s
cessation of Continuous Service shall actually be issued or distributed to
Participant until the date of Participant’s Separation from Service or as soon

11



--------------------------------------------------------------------------------

Exhibit 10.39

thereafter as administratively practicable, but in no event later than the later
of (i) the close of the calendar year in which such Separation from Service
occurs or (ii) the fifteenth (15th) day of the third (3rd) calendar month
following the date of such Separation from Service.
-    None of those shares of Common Stock or other amounts which become issuable
or distributable with respect to those shares by reason of Participant’s
cessation of Continuous Service shall actually be issued or distributed to
Participant prior to the earlier of (i) the first (1st) day of the seventh (7th)
month following the date of Participant’s Separation from Service or (ii) the
date of Participant’s death, if Participant is deemed at the time of such
Separation from Service to be a specified employee under Section 1.409A-1(i) of
the Treasury Regulations issued under Code Section 409A, as determined by the
Administrator in accordance with consistent and uniform standards applied to all
other Code Section 409A arrangements of the Company, and such delayed
commencement is otherwise required in order to avoid a prohibited distribution
under Code Section 409A(a)(2). The deferred shares of Common Stock or other
distributable amount shall be issued or distributed in a lump sum on the first
(1st) day of the seventh (7th) month following the date of Participant’s
Separation from Service or, if earlier, the first (1st) day of the month
immediately following the date the Company receives proof of Participant’s
death.
-    No amounts that vest and become payable under Paragraph 4 of this Agreement
with respect to those shares of Common Stock by reason of a Change in Control
shall be distributed to Participant at the time of such Change in Control,
unless that transaction also constitutes a Qualifying Change in Control. In the
absence of such a Qualifying Change in Control, the distribution shall not be
made until the date on which the shares of Common Stock to which those amounts
pertain would have become issuable in accordance with the provisions of
Paragraph 6(a) of this Agreement.
-    If a deferral election under Paragraph 7 of this Agreement is in effect
with respect to any shares of Common Stock underlying this Award, no amounts
that vest and become payable under Paragraph 4 with respect to those shares by
reason of a Change in Control shall be distributed to Participant at the time of
that Change in Control unless the transaction also constitutes a Qualifying
Change in Control. In the absence of such a Qualifying Change in Control, the
distribution shall not be made until the date on which the shares of Common
Stock to which those amounts pertain would have become issuable in accordance
with Participant’s deferral election under Paragraph 7 of this Agreement.
15.    Construction. This Agreement and the Award evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan. In the event of any conflict between the provisions of
this Agreement and the terms of the

12



--------------------------------------------------------------------------------

Exhibit 10.39

Plan, the terms of the Plan shall be controlling. All decisions of the
Administrator with respect to any question or issue arising under the Plan or
this Agreement shall be conclusive and binding on all persons having an interest
in the Award.
16.    Governing Law/Venue. The interpretation, performance and enforcement of
this Agreement shall be governed by the laws of the State of Delaware without
resort to that State’s conflict-of-laws rules. For purposes of any action,
lawsuit or other proceedings brought to enforce this Agreement or otherwise
relating to or arising from this Agreement, the parties hereby submit to and
consent to the sole and exclusive jurisdiction of the courts of San Mateo
County, California, or the federal courts for the United States for the Northern
District of California, and no other courts, where this grant is made and/or to
be performed.
17.    Employment. Nothing in this Agreement or in the Plan shall confer upon
Participant any right to remain in Continuous Service for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Employer or of Participant, which rights are hereby expressly reserved by each,
to terminate Participant’s Continuous Service at any time for any reason, with
or without Cause or similar reasons comparable to Cause under employment laws in
the jurisdiction where Participant is employed or under the terms of
Participant’s employment agreement, if any.
18.    Plan Prospectus. The official prospectus for the Plan is available on the
Company’s intranet at: Stock section on HRconnect. Participant may also obtain a
printed copy of the prospectus by contacting Stock Plan Services at
stockplanservices@gilead.com.
19.    Electronic Delivery and Acceptance. The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. Participant hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.
20.    Severability. The provisions of this Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
21.    Waiver. Participant acknowledges that a waiver by the Company of breach
of any provision of this Agreement shall not operate or be construed as a waiver
of any other provision of this Agreement, or of any subsequent breach of this
Agreement.
22.    Language. If Participant has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.
23.    Insider Trading Restrictions/Market Abuse Laws. Participant acknowledges
that, depending on Participant’s country of residence, Participant may be
subject to insider trading restrictions and/or market abuse laws, which may
affect Participant’s ability to

13



--------------------------------------------------------------------------------

Exhibit 10.39

acquire or sell shares or rights to shares (e.g., Performance Shares) under the
Plan during such times as Participant is considered to have “inside information”
regarding the Company (as defined by the laws in Participant’s country). Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may be imposed under any applicable insider trading
policy of the Company. Participant acknowledges that it is Participant’s
responsibility to comply with any applicable restrictions, and Participant is
advised to speak to his or her personal advisor on this matter.
24.    Foreign Account / Assets Reporting. Depending upon the country to which
laws Participant is subject, Participant may have certain foreign asset and/or
account reporting requirements that may affect Participant’s ability to acquire
or hold shares of Common Stock under the Plan or cash received from
participating in the Plan (including from any dividends or dividend equivalent
amounts received as provided in Paragraph 3 or sale proceeds arising from the
sale of shares) in a brokerage or bank account outside Participant’s country of
residence. Participant’s country may require that he or she report such
accounts, assets or transactions to the applicable authorities in Participant’s
country. Participant is responsible for knowledge of and compliance with any
such regulations and is advised to speak with his or her own personal tax, legal
and financial advisors regarding same.
25.    Addendum. Notwithstanding any provisions in this Agreement, the Award
shall be subject to any special terms and conditions set forth in any addendum,
to this Agreement (the “Addendum”) for Participant’s country. Moreover, if
Participant relocates to one of the countries included in the Addendum, the
special terms and conditions for such country will apply to Participant, to the
extent the Company determines that the application of such terms and conditions
is necessary or advisable for legal or administrative reasons. The Addendum
constitutes part of this Agreement.
26.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on Participant’s participation in the Plan, on the
Award and on any shares of Common Stock acquired under the Plan, to the extent
the Company determines it is necessary or advisable for legal or administrative
reasons, and to require Participant to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.
27.    Participant Acceptance. Participant must accept the terms and conditions
of this Agreement either electronically through the electronic acceptance
procedure established by the Company or through a written acceptance delivered
to the Company in a form satisfactory to the Company. In no event shall any
shares of Common Stock be issued (or other securities or property distributed)
under this Agreement in the absence of such acceptance. By accepting the Award,
Participant agrees that this Award is granted under and governed by the terms
and conditions of the Plan and this Agreement, including the terms and
conditions set forth in any Addendum to this Agreement for Participant’s
country. Participant has reviewed the Plan and this Agreement in their entirety,
has had an opportunity to obtain the advice of counsel prior to accepting this
Agreement and fully understands all provisions of the Plan and Agreement.

14



--------------------------------------------------------------------------------

Exhibit 10.39

    
IN WITNESS WHEREOF, Gilead Sciences, Inc. has caused this Agreement to be
executed on its behalf by its duly-authorized officer on the day and year first
indicated above.
                        
GILEAD SCIENCES, INC.
         [ex1039performanceshar_image1.gif]
By: Kathryn Watson
Title: Senior Vice President


PARTICIPANT


                        


_______________________________
Signature





15



--------------------------------------------------------------------------------

Exhibit 10.39



ADDENDUM
TO THE
PERFORMANCE SHARE AWARD AGREEMENT
FOR NON-U.S. PARTICIPANTS
Terms and Conditions
This Addendum includes special terms and conditions applicable to Participant if
Participant resides in one of the countries covered by this Addendum. These
terms and conditions are in addition to or, if so indicated, in place of, the
terms and conditions set forth in the Agreement. Capitalized terms used but not
defined herein shall have the meanings given to such terms in Appendix A.
Capitalized terms not defined herein or in the attached Appendix A shall have
the meanings assigned to them in the Plan.
If Participant is a citizen or resident of a country other than the one in which
Participant is currently working, transfers employment after the Award is
granted or is considered a resident of another country for local law purposes,
the Company shall have the sole discretion to determine to what extent the terms
and conditions in this Addendum shall apply to Participant.
Notifications
This Addendum also includes notifications of which Participant should be aware
with respect to participation in the Plan. The information contained in these
notifications is based on the exchange control, securities and other laws in
effect in the countries to which this Addendum refers as of January 2015. Such
laws are often complex and change frequently. As a result, the Company strongly
recommends that Participant not rely on the notifications herein as the only
source of information relating to the consequences of participation in the Plan
because the information may be out of date at the time Participant acquires
shares of Common Stock or sells shares acquired under the Plan.
In addition, the notifications are general in nature and may not apply to
Participant’s particular situation, and the Company is not in a position to
assure Participant of any particular result. Accordingly, Participant is
strongly advised to seek appropriate professional advice as to how the relevant
laws in Participant’s country may apply to Participant’s situation.
UNITED KINGDOM
Terms and Conditions
The following supplements the Withholding Taxes provisions contained in the
Issuance or Distribution of Vested Shares or Other Amounts paragraph of the
Agreement:
Withholding Taxes

16



--------------------------------------------------------------------------------

Exhibit 10.39

If payment or withholding of any income tax due is not made within ninety (90)
days of the end of the U.K. tax year in which the event giving rise to the
income tax liability occurs or such other period specified in section 222(1)(c)
of the U.K. Income Tax (Earnings and Pensions) Act 2003 (the “Due Date”), the
amount of any uncollected income tax shall constitute a loan owed by Participant
to the Employer, effective on the Due Date. Participant agrees that the loan
will bear interest at the then-current HM Revenue and Customs (“HMRC”) official
rate and it will be immediately due and repayable, and the Company and/or the
Employer may recover it at any time thereafter by any of the means referred to
in the Issuance or Distribution of Vested Shares or Other Amounts paragraph of
the Agreement.
Notwithstanding the foregoing, if Participant is a director or executive officer
(as within the meaning of Section 13(k) of the 1934 Act), the terms of this
provision will not apply to Participant. In the event that Participant is a
director or executive officer, as defined above, and income taxes are not
collected from or paid by Participant by the Due Date, the amount of any
uncollected income tax may constitute a benefit to Participant on which
additional income tax and National Insurance Contributions (“NICs”) may be
payable. Participant will be responsible for reporting and paying any income tax
due on this additional benefit directly to HMRC under the self-assessment regime
and for reimbursing the Company and/or the Employer for the
value of any employee NICs due on this additional benefit, which the Company
and/or the Employer may recover at any time thereafter by any of the means
referred to in the Issuance or Distribution of Vested Shares or Other Amounts
paragraph of the Agreement.







17



--------------------------------------------------------------------------------

Exhibit 10.39

APPENDIX A

DEFINITIONS
The following definitions shall be in effect under the Agreement:
C.    Applicable Laws shall mean the legal requirements relating to the Plan and
the Awards under applicable provisions of U.S. federal securities laws, state
corporate and securities laws, the Code, the rules of any applicable stock
exchange, and the securities, tax and exchange control laws, rules, regulations,
and requirements of any non-U.S. jurisdiction applicable to Awards granted to
residents therein.
D.    Award Date shall mean the date the Performance Shares are awarded to
Participant pursuant to the Agreement and shall be the date indicated in
Paragraph 1 of the Agreement.
E.    Certification Date shall mean the date following the completion of the
Performance Period on which the Administrator certifies the attained level of
the TSR Performance Goal for such Performance Period.
F.    Change in Control shall mean a change in ownership or control of the
Company effected through the consummation of any of the following transactions:
(iv)    a merger, consolidation or other reorganization approved by the
Company’s stockholders, unless securities representing more than fifty percent
(50%) of the total combined voting power of the voting securities of the
successor corporation are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Company’s outstanding voting securities immediately prior
to such transaction;
(v)    a sale, transfer or other disposition of all or substantially all of the
Company’s assets;
(vi)    the closing of any transaction or series of related transactions
pursuant to which any person or any group of persons comprising a “group” within
the meaning of Rule 13d-5(b)(1) of the 1934 Act (other than the Company or a
person that, prior to such transaction or series of related transactions,
directly or indirectly controls, is controlled by or is under common control
with, the Company) becomes directly or indirectly (whether as a result of a
single acquisition or by reason of one or more acquisitions within the twelve
(12)-month period ending with the most recent acquisition) the beneficial owner
(within the meaning of Rule 13d-3 of the 1934 Act) of securities possessing (or
convertible into or exercisable for securities possessing) more than fifty
percent (50%) of the total combined voting power of the Company’s outstanding
securities (as measured in terms of the power to vote with

A-1



--------------------------------------------------------------------------------

Exhibit 10.39

respect to the election of Board members) outstanding immediately after the
consummation of such transaction or series of related transactions, whether such
transaction involves a direct issuance from the Company or the acquisition of
outstanding securities held by one or more of the Company’s existing
stockholders; or
(vii)    a change in the composition of the Board over a period of twelve (12)
consecutive months or less such that a majority of the Board members ceases, by
reason of one or more contested elections for Board membership, to be comprised
of individuals who either (A) have been Board members continuously since the
beginning of such period or (B) have been elected or nominated for election as
Board members during such period by at least a majority of the Board members
described in clause (A) who were still in office at the time the Board approved
such election or nomination.
In no event, however, shall a Change in Control be deemed to occur upon a
merger, consolidation or other reorganization effected primarily to change the
State of the Company’s incorporation or to create a holding company structure
pursuant to which the Company becomes a wholly-owned subsidiary of an entity
whose outstanding voting securities immediately after its formation are
beneficially owned, directly or indirectly and in substantially the same
proportion, by the persons who beneficially owned the Company’s outstanding
voting securities immediately prior to the formation of such entity. Should such
holding company structure or other Parent entity be established for the Company,
then subparagraph (iv) shall be applied solely to the board of directors of that
holding company or Parent entity.
C.    Company shall mean Gilead Sciences, Inc., a Delaware corporation, and any
successor corporation to all or substantially all of the assets or voting stock
of Gilead Sciences, Inc. which shall by appropriate action adopt the Plan.
D.    Continuous Service shall mean the performance of services for the Company
or a Related Entity (whether now existing or subsequently established) by a
person in the capacity of an Employee, Director or Consultant. For purposes of
this Agreement, Participant shall be deemed to cease Continuous Service
immediately upon the occurrence of either of the following events: (i)
Participant no longer performs services in any of the foregoing capacities for
the Company or any Related Entity or (ii) the entity for which Participant is
performing such services ceases to remain a Related Entity of the Company, even
though Participant may subsequently continue to perform services for that
entity. The Administrator shall have the exclusive discretion to determine when
Participant ceases Continuous Service for purposes of the Award.
E.    Employee shall mean an individual who is in the employ of the Company (or
any Related Entity), subject to the control and direction of the employer entity
as to both the work to be performed and the manner and method of performance.
F.    Employer shall mean the Related Entity employing Participant.

A-2



--------------------------------------------------------------------------------

Exhibit 10.39

G.    Fair Market Value per share of Common Stock on any relevant date shall be
the closing price per share of Common Stock (or the closing bid, if no sales
were reported) on that date, as quoted on the Stock Exchange that is at the time
serving as the primary trading market for the Common Stock; provided, however,
that if there is no reported closing price or closing bid for that date, then
the closing price or closing bid, as applicable, for the last trading date on
which such closing price or closing bid was quoted shall be determinative of
such Fair Market Value. The applicable quoted price shall be as reported in The
Wall Street Journal or such other source as the Administrator deems reliable.
H.    1934 Act shall mean the U.S. Securities Exchange Act of 1934, as amended
from time to time.
I.    Parent shall mean any corporation (other than the Company) in an unbroken
chain of corporations ending with the Company, provided each corporation in the
unbroken chain (other than the Company) owns, at the time of the determination,
stock possessing fifty percent (50%) or more of the total combined voting power
of all classes of stock in one of the other corporations in such chain.
J.    Participant shall mean the person to whom the Award is made pursuant to
the Agreement.
K.    Performance Goal shall mean the total shareholder return performance goal
specified on attached Schedule I (the “TSR Performance Goal”) that must be
attained in order to satisfy the performance-vesting requirement for the shares
of Common Stock subject to this Award.
L.    Performance Period shall mean the period specified on attached Schedule I
over which the attainment of the TSR Performance Goal is to be measured.
M.    Performance-Qualified Shares shall mean the maximum number of Shares in
which Participant can vest based on the level at which the Performance Goal for
the Performance Period is attained and shall be calculated in accordance with
the provisions of attached Schedule I. In no event shall the number of such
Performance-Qualified Shares exceed two hundred percent (200%) of the Target
Shares set forth in Paragraph 1 of this Agreement, as such number may be
adjusted from time to time pursuant to the provisions of Paragraph 6 of this
Agreement. Each Performance-Qualified Share that vests pursuant to the terms of
the Award shall entitle Participant to receive one share of Common Stock.
N.    Permanent Disability shall mean the inability of Participant to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment expected to result in death or to be of continuous
duration of twelve (12) months or more. The Administrator shall have the
exclusive discretion to determine when Permanent Disability has occurred for
purposes of this Agreement.
O.    Qualifying Change in Control shall mean a change in control of ownership
of the Company effected by one or more of the following transactions:

A-3



--------------------------------------------------------------------------------

Exhibit 10.39

(i)a merger or consolidation in which the Company is not the surviving entity
and in which one person or a group of related persons (other than the Company or
a person that directly or indirectly controls, is controlled by, or is under
common control with, the Company) acquires ownership of securities possessing
more than fifty percent (50%) of the total combined voting power of the
Company’s outstanding securities or constituting more than fifty percent (50%)
of the total fair market value of the Company’s outstanding securities;
(ii)the sale, transfer or other disposition of all or substantially all of the
assets of the Company in complete liquidation or dissolution of the Company;
(iii)any reverse merger in which the Company is the surviving entity but in
which one person or a group of related persons (other than the Company or a
person that directly or indirectly controls, is controlled by, or is under
common control with, the Company) acquires ownership of securities possessing
more than fifty percent (50%) of the total combined voting power of the
Company’s outstanding securities or constituting more than fifty percent (50%)
of the total fair market value of the Company’s outstanding securities;
(iv)the acquisition, directly or indirectly, by any person or related group of
persons (other than the Company or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Company) of
beneficial ownership of securities possessing more than fifty percent (50%) of
the total combined voting power of the Company’s outstanding securities or
constituting more than fifty percent (50%) of the total fair market value of the
Company’s outstanding securities pursuant to a tender or exchange offer made
directly to the Company’s stockholders; or
(v)a change in the composition of the Board over a period of twelve (12)
consecutive months or less such that a majority of the Board members ceases, by
reason of one or more contested elections for Board membership, to be comprised
of individuals who either (A) have been Board members continuously since the
beginning of such period or (B) have been elected or nominated for election as
Board members during such period by at least a majority of the Board members
described in clause (A) who were still in office at the time the Board approved
such election or nomination.
The foregoing definition of Qualifying Change in Control shall in all instances
be applied and interpreted in such manner that the applicable Qualifying Change
in Control transaction that serves as an issuance event for the shares of Common
Stock subject to this Award (or distribution event for any amounts relating to
those shares) that vest upon the occurrence of a Change in Control and are
otherwise at the time subject to the issuance or distribution restrictions of
Code Section 409A will also qualify as: (i) a change in the ownership of the
Company, as determined in accordance with Section 1.409A-3(i)(5)(v) of the
Treasury Regulations, (ii) a change in the effective control

A-4



--------------------------------------------------------------------------------

Exhibit 10.39

of the Company, as determined in accordance with Section 1.409A-3(i)(5)(vi) of
the Treasury Regulations, or (iii) a change in the ownership of a substantial
portion of the assets of the Company, as determined in accordance with Section
1.409A-3(i)(5)(vii) of the Treasury Regulations.


P.    Related Entity shall mean (i) any Parent or Subsidiary of the Company and
(ii) any corporation in an unbroken chain of corporations beginning with the
Company and ending with the corporation in the chain for which Participant
provides services as an Employee, Director or Consultant, provided each
corporation in such chain owns securities representing at least fifty percent
(50%) of the total outstanding voting power of the outstanding securities of
another corporation or entity in such chain.
Q.    Retirement shall mean Participant’s cessation of Employee status on or
after the date on which his or her combined age and years of Continuous Service
equal or exceed seventy (70) years.
R.    Separation from Service shall mean Participant’s cessation of Employee
status by reason of his or her death, Retirement or termination of employment.
Participant shall be deemed to have terminated employment for such purpose at
such time as the level of his or her bona fide services to be performed as an
Employee (or as a consultant or independent contractor) permanently decreases to
a level that is not more than twenty percent (20%) of the average level of
services he or she rendered as an Employee during the immediately preceding
thirty-six (36) months (or such shorter period for which he or she may have
rendered such services). Solely for purposes of determining when a Separation
from Service occurs, Participant will be deemed to continue in “Employee” status
for so long as he or she remains in the employ of one or more members of the
Employer Group, subject to the control and direction of the employer entity as
to both the work to be performed and the manner and method of performance.
“Employer Group” means the Company and any Parent or Subsidiary and any other
corporation or business controlled by, controlling or under common control with,
the Company, as determined in accordance with Sections 414(b) and (c) of the
Code and the Treasury Regulations thereunder, except that in applying Sections
1563(1), (2) and (3) of the Code for purposes of determining the controlled
group of corporations under Section 414(b), the phrase “at least 50 percent”
shall be used instead of “at least 80 percent” each place the latter phrase
appears in such sections and in applying Section 1.414(c)-2 of the Treasury
Regulations for purposes of determining trades or businesses that are under
common control for purposes of Section 414(c), the phrase “at least 50 percent”
shall be used instead of “at least 80 percent” each place the latter phrase
appears in Section 1.414(c)-2 of the Treasury Regulations. Any such
determination as to Separation from Service, however, shall be made in
accordance with the applicable standards of the Treasury Regulations issued
under Section 409A of the Code.
S.    Stock Exchange shall mean the American Stock Exchange, the Nasdaq Global
or Global Select Market or the New York Stock Exchange.
T.    Subsidiary shall mean any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty

A-5



--------------------------------------------------------------------------------

Exhibit 10.39

percent (50%) or more of the total combined voting power of all classes of stock
in one of the other corporations in such chain.
U.    Withholding Taxes shall mean any and all income taxes (including U.S.
federal, state and local tax and/or foreign income taxes) and the employee
portion of the federal, state, local and/or foreign employment taxes (including
social insurance, payroll tax, fringe benefits tax, payment on account or other
tax-related items) required to be withheld by the Company and/or the Employer in
connection with any taxable or tax withholding event, as applicable,
attributable to the Award or Participant’s participation in the Plan.



A-6



--------------------------------------------------------------------------------

Exhibit 10.39

SCHEDULE I
PERFORMANCE GOAL AND PERFORMANCE PERIOD
PERFORMANCE PERIOD
The measurement period for the Performance Shares shall be the three (3)-year
period beginning February 1, 2015 and ending January 31, 2018 (the “Performance
Period”).
PERFORMANCE GOAL FOR PERFORMANCE VESTING
Performance Goal – Total Shareholder Return: The performance-vesting requirement
for the Performance Shares subject to this Award shall be tied to the percentile
level at which the total shareholder return (including stock price appreciation
and reinvestment of any cash dividends or other stockholder distributions) to
the Company’s stockholders over the Performance Period stands in relation to the
total shareholder return realized for that period by the companies comprising
the following three subsets of the S&P Healthcare Index: Biotechnology,
Pharmaceuticals and Health Care Equipment (collectively the “S&P Healthcare
Sub-Index”).
For such purpose, the total shareholder return (“TSR”) shall be determined
pursuant to the following formula:
TSR = (Ending Stock Price* - Beginning Stock Price**) + Reinvested
Dividends***                     Beginning Stock Price**
* Ending Stock Price is the average daily closing price per share of the Common
Stock calculated for the last sixty (60) consecutive trading days within the
Performance Period.
** Beginning Stock Price is the average daily closing price per share of the
Common Stock calculated for the last sixty (60) consecutive trading days
immediately preceding the commencement of the Performance Period.
*** Reinvested Dividends shall be calculated by multiplying (i) the aggregate
number of shares (including fractional shares) that could have been purchased
during the Performance Period had each cash dividend paid on a single share
during that period been immediately reinvested in additional shares (or
fractional shares) at the closing selling price per share of the Common Stock on
the applicable dividend payment date by (ii) the average daily closing price per
share calculated for the last sixty (60) consecutive trading days within the
Performance Period.
Each of the foregoing amounts shall be equitably adjusted for stock splits,
stock dividends, recapitalizations and other similar events affecting the shares
in question without the issuer’s receipt of consideration.
For each company in the S&P Healthcare Sub-Index, the TSR with respect to its
common stock shall be calculated in the same manner as for the Common Stock.
In addition, the following parameters shall be in effect for purposes of
measuring the total shareholder return for the S&P Healthcare Sub-Index:
-    a company will be included in the S&P Healthcare Sub-Index only if that
company is in existence both at the start of the Performance Period and at the
end of the Performance Period, and the stock price performance of any company
that is

Schedule I-1



--------------------------------------------------------------------------------

Exhibit 10.39

acquired, or otherwise ceases to exist as an independent publicly-owned entity,
during the Performance Period shall not be taken into account in determining the
relative total shareholder return of the companies comprising the S&P Healthcare
Sub-Index for the Performance Period;
-    any distribution (other than a regular cash dividend), whether in cash,
securities (other than shares of the distributing company’s common stock) or
other property, made during the Performance Period by a company included in the
S&P Healthcare Sub-Index for that period shall be treated in the same manner as
a regular cash dividend paid by such distributing company (in an amount per
share of the distributing company’s common stock deemed equal to the cash amount
or the fair market value of the securities or other property distributed per
share of the distributing company’s common stock) that is immediately reinvested
in the distributing company’s common stock; provided and only if the amount
distributed per share of the distributing company’s common stock (as determined
in the manner set forth herein) is at least ten percent (10%) of the closing
price per share of the distributing company’s common stock on the effective date
of such distribution; otherwise, such distribution shall not be taken in effect
in calculating the relative total shareholder return of the companies comprising
the S&P Healthcare Sub-Index; and     
-    any spin-off distribution of shares of the common stock of one or more
subsidiaries or other affiliated entities that is made during the Performance
Period by a company included in the S&P Healthcare Sub-Index for that period
shall be treated in the same manner as a regular cash dividend paid by that
distributing company (in an amount per share of the distributing company’s
common stock deemed equal to the fair market value of the common stock (or
fractional share thereof) of the spun-off entity distributed per share of the
distributing company’s common stock) that is immediately reinvested in the
distributing company’s common stock; provided and only if the amount distributed
per share of the distributing company’s common stock (as determined in the
manner set forth herein) is at least ten percent (10%) of the closing price per
share of the distributing company’s common stock on the effective date of such
distribution; otherwise, such spin-off distribution shall not be taken in effect
in calculating the relative total shareholder return of the companies comprising
the S&P Healthcare Sub-Index.     
For purposes of measuring the total shareholder return of the Company for the
Performance Period, the foregoing parameters governing distributions and
spin-off transactions shall also apply to any distribution (other than a regular
cash dividend) or spin-off transaction that is effected by the Company during
the Performance Period.
Should a Change in Control occur during the Performance Period, then the
attained level of the Performance Goal shall be determined in accordance with
the applicable Change in Control provisions of Paragraph 4 of this Agreement.
Performance-Qualified Shares: Within thirty-five (35) days after the completion
of the Performance Period, the Administrator shall determine and certify the
actual level at which the TSR Performance Goal is attained. The actual number of
Performance-Qualified Shares that results from such certification may range from
0% to 200% of the Target Shares subject to this Award, as such number may be
adjusted from time to time pursuant to the provisions of Paragraph 5 of this
Agreement. The actual percentage shall be determined on the basis of the
percentile level at which the Administrator

Schedule I-2



--------------------------------------------------------------------------------

Exhibit 10.39

certifies that the TSR Performance Goal has been attained in relation to the
total shareholder return realized for that period by the companies comprising
the S&P Healthcare Sub-Index; provided, however, that (i) the maximum number of
shares of Common Stock that may qualify as Performance-Qualified Shares may not
exceed 200% of the Target Shares, as such number may be adjusted from time to
time pursuant to the provisions of Paragraph 5 of this Agreement, and (ii) in no
event shall the number of shares of Common Stock that may qualify as
Performance-Qualified Shares pursuant to the Relative TSR Payout Slope below
exceed 100% of the Target Shares (as such number may be adjusted from time to
time pursuant to the provisions of Paragraph 5 of this Agreement) if the
Company’s absolute TSR for the Performance Period is negative.
Payout Slope for Determining Number of Performance-Qualified Shares Based on
Attained Levels of TSR Performance Goal: The number of shares of Common Stock
that may qualify as Performance-Qualified Shares on the basis of the certified
percentile level of TSR Performance Goal attainment shall be calculated by
multiplying the Target Shares (as such number may be adjusted from time to time
pursuant to the provisions of Paragraph 5 of this Agreement) by the applicable
percentage determined in accordance with the following payout slope for the TSR
Performance Goal (with appropriate straight-line interpolation for any attained
percentile level within two designated percentile levels in such slope):

Schedule I-3



--------------------------------------------------------------------------------

Exhibit 10.39



TOTAL SHAREHOLDER RETURN PAYOUT SLOPE
[ex1039performance_tsrgraph.jpg]

--------------------------------------------------------------------------------

Payout Slope Details

--------------------------------------------------------------------------------

Percentile
% of Target
0
0
%
10th
0
%
20th
0
%
30th
25
%
40th
63
%
50th
100
%
60th
125
%
70th
150
%
80th
175
%
81st
200
%
90th
200
%
100th
200
%




Schedule I-4



--------------------------------------------------------------------------------

Exhibit 10.39



CONTINUOUS SERVICE VESTING REQUIREMENT FOR PERFORMANCE-QUALIFIED SHARES
The number of shares of Common Stock in which Participant may actually vest on
the basis of the number of Performance-Qualified Shares certified by the
Administrator in accordance with the performance vesting provisions of this
Schedule I shall be tied to his or her completion of the following Continuous
Service vesting requirements:
-    If Participant remains in Continuous Service through the Certification
Date, Participant shall vest in one-hundred percent (100%) of the
Performance-Qualified Shares certified by the Administrator for the Performance
Period.
-    If Participant’s Continuous Service terminates prior to the Certification
Date by reason of death or Permanent Disability, then Participant shall,
following the completion of the Performance Period and the Certification Date,
vest in that number of shares of Common Stock (if any) determined by multiplying
the number of Performance-Qualified Shares, based on the actual level at which
the TSR Performance Goal is attained and certified for the Performance Period,
by a fraction, the numerator of which is the number of months of Continuous
Service actually completed by Participant in the Performance Period (rounded to
the closest whole month), and the denominator of which is the number of months
(rounded to the closest whole number) constituting the entire Performance
Period.
-    If Participant’s Continuous Service terminates by reason of his or her
Retirement at any time after the completion of the first twelve (12) months of
the Performance Period but prior to the Certification Date, then Participant
shall, following the completion of the Performance Period and the Certification
Date, vest in that number of shares of Common Stock (if any) determined by
multiplying the number of Performance-Qualified Shares, based on the actual
level at which the TSR Performance Goal is attained and certified for the
Performance Period, by a fraction, the numerator of which is the number of
months of Continuous Service actually completed by Participant in such
Performance Period prior to his or her Retirement (rounded to the closest whole
month), and the denominator of which is the number of months (rounded to the
closest whole number) constituting the entire Performance Period.
Notwithstanding the foregoing, if the Company receives an opinion of counsel
that there has been a legal judgment and/or legal development in Participant’s
jurisdiction that would likely result in the favorable retirement treatment that
applies to this grant under the Plan being deemed unlawful and/or
discriminatory, then the Company will not apply the favorable retirement
treatment provided in this subparagraph.
-    If (i) Participant’s Continuous Service terminates by reason of an
involuntary termination other than for Cause, or his or her resignation due to
Constructive Termination, at any time after the completion of the Performance
Period but prior to the Certification Date and (ii) such termination of
Continuous Service also occurs during a period while there is in effect a
definitive executed agreement for the Change in Control transaction, then
Participant shall vest in the number of Performance-Qualified Shares in which
Participant could vest, based on the actual level at which the TSR Performance
Goal is attained and certified for the Performance

Schedule I-5



--------------------------------------------------------------------------------

Exhibit 10.39

Period, had Participant remained in Continuous Service through such
Certification Date.
-    If Participant’s Continuous Service ceases for any other reason (including,
without limitation, any deemed cessation of Continuous Service under Paragraph 8
of this Agreement) prior to the Certification Date, then Participant shall not
vest in any of the Performance-Qualified Shares, and all of Participant’s right,
title and interest to the shares of Common Stock subject to this Award shall
immediately terminate; provided, however, that should a Change in Control occur
prior to the completion of the Performance Period, then the provisions of
Paragraph 4 shall govern the vesting of the Performance Shares subject to this
Award.



Schedule I-6

